Fourth Court of Appeals
                               San Antonio, Texas
                                     August 10, 2022

                                  No. 04-22-00300-CR

                               Fernando Aniva ALONZO,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 156th Judicial District Court, McMullen County, Texas
                            Trial Court No. M-21-0043-CR-B
                      Honorable Patrick L. Flanigan, Judge Presiding


                                     ORDER
      Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due
September 6, 2022. No further extensions will be grant absent extenuating circumstances.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court